DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (20210013384), Li hereinafter.
Regarding claim 1, Li discloses a wavelength conversion device comprising: a wavelength conversion plate (102, ¶ [56], fig. 1) comprising a lateral edge, at least one surface and at least one conversion region (101), wherein the at least one conversion region (101) is configured to receive a light beam and convert a wavelength of the light beam (¶ [32]); a reflective layer (104) disposed on the at least one surface of the wavelength conversion plate (102); a driving component (motor, ¶ [30]) disposed proximal to the lateral edge of the wavelength conversion plate (102) and configured to displace the wavelength conversion plate (102); and a thermal conductive layer (103, ¶s [46] & [58]) disposed on the at least one surface of the wavelength conversion plate (102) and directly connected to the at least one conversion region (101) for conducting a heat generated at the at least one conversion region (101) during a wavelength conversion.
Regarding claim 2, Li discloses that the thermal conductive layer (203, ¶ [61], fig. 4) partially covers the wavelength conversion plate (202) and exposes (at gap 204) the at least one conversion region (201) for receiving the light beam and converting the wavelength of the light beam.
Regarding claim 4, Li discloses that the thermal conductive layer (103) is disposed on the at least one surface of the wavelength conversion plate (102) by a coating process (fig. 3).
Regarding claim 5, Li discloses that the wavelength conversion device is a color wheel (¶ [56]), and the reflective layer (104) and the at least one conversion region (101) are disposed in an annular shape (fig. 1), and wherein the driving component (motor) comprises a rotating shaft (a motor comprises a shaft) and is configured to rotate (¶ [30]) the wavelength conversion plate (102) about the rotating shaft.
Regarding claim 7, Li discloses that the thermal conductive layer (203, ¶ [61], fig. 4) comprises a first thermal conductive region (203a, hereinafter as denoted on the figure below) and a second thermal conductive region (203b, hereinafter as denoted on the figure below), wherein the first thermal conductive region (203a) and the second thermal conductive region (203b) are disposed adjacent to two opposite lateral edges of the at least one conversion region (201), respectively, to partially cover the wavelength conversion plate (202) and expose (at gap 204)  the at least one conversion region (201).

    PNG
    media_image1.png
    427
    492
    media_image1.png
    Greyscale

Regarding claim 8, Li discloses that the wavelength conversion plate (102) is formed by: sintering a phosphor powder selected from a group comprising of aluminate, silicate and nitride; or sintering the phosphor powder mixed with a glass powder or an alumina powder (¶ [34]).

Allowable Subject Matter
Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to a thermal conductivity coefficient of the thermal conductive layer is greater than a thermal conductivity coefficient of the wavelength conversion plate, and wherein the thermal conductivity coefficient of the wavelength conversion plate is greater than a thermal conductivity coefficient of the reflective layer.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the thermal conductive layer comprises a thermal conductive material comprising at least one selected from a group comprising of: silver, copper, diamond powder and graphene.
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to the reflective layer is formed by: curing of titanium dioxide mixed with silicon oxide polymer; or sintering of titanium dioxide mixed with a glass powder or an alumina powder.

Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 10, and specifically comprising the limitation directed to the at least one surface comprises a first surface and a second surface opposite to each other, and wherein the at least one thermal conductive layer comprises a first thermal conductive layer  and a second thermal conductive layer disposed on the first surface and the second surface, respectively, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 11-16, the claims are allowable for the reasons given in claim 10 because of their dependency status from claim 10.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to a thermal conductive layer disposed on the at least one surface of the wavelength conversion plate and in thermal communication with the at least one conversion region for dissipating the heat, wherein a thermal conductivity of the thermal conductive layer is greater than a thermal conductivity of the wavelength conversion plate, and wherein the thermal conductivity of the wavelength conversion plate is greater than a thermal conductivity of the reflective layer, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 18-20, the claims are allowable for the reasons given in claim 17 because of their dependency status from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879    

/ANNE M HINES/           Primary Examiner, Art Unit 2879